Baldwin, J. delivered the opinion of the Court
Field, C. J. concurring.
Judgment reversed. The indictment is only good as an indictment for ordinary larceny, but not good as an indictment.for the statutory offense of converting property of which the defendant was bailee. The offense of larceny, apart from the crime constituted by statute from the conversion of a bailed article, is not complete, unless the original taking be felonious. In other words, in this case, the prisoner, at the time of hiring the horse, must have intended tó steal it, the felonious intent at the time of the taking being of the essence of the crime. The Court erred in refusing to instruct the jury in accordance with this view.
Judgment reversed and cause remanded.